—In an *395action for a divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Rockland County (Stolarik, J.), dated December 9, 1993, which, inter alia, (a) limited her maintenance award to only $125 per week for seven years, (b) limited her visitation with her children to Sundays, and (c) failed to award her attorney’s fees.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
We discern no error in the court limiting the defendant’s maintenance award to $125 per week for seven years, inasmuch as the court properly weighed the necessary factors, especially that of the plaintiffs limited financial means resulting from the expenses attendant to his support of the parties’ three children (see, Domestic Relations Law § 236 [B] [6]; Majauskas v Majauskas, 61 NY2d 481; Loeb v Loeb, 186 AD2d 174). In addition, the court correctly concluded that the best interests of the children would be served by limiting the defendant’s visitation rights to Sundays (see, Friederwitzer v Friederwitzer, 55 NY2d 89; McDonald v McDonald, 216 AD2d 276; John v John, 214 AD2d 536). Finally, the court properly declined to award the defendant counsel fees in light of the plaintiffs "precarious financial condition” (Anderson v Anderson, 153 AD2d 823, 825; Domestic Relations Law § 237 [a]). Thompson, J. P., Joy, Gold-stein and Florio, JJ., concur.